DETAILED ACTION

Response to Arguments
In regard to claims 10 and 12, Applicant's arguments filed 3 June 2021 have been fully considered but they are not persuasive. 
Applicant submits:
Dudar discloses “systems and methods for preemptively warming up engine oil and engine via inductive heating using an external charging mat.” Dudar, ¶ [0015], emphasis added. Dudar further discloses that “[p]rior to engine start, inductively heated engine oil may be circulated through the engine to increase engine temperature to the threshold engine temperature. The threshold engine temperature may be pre-calibrated based on catalyst light-off temperature.” Id., ¶ [0065], emphasis added. Accordingly, Dudar discloses using a catalyst light off temperature (the temperature in the catalyst necessary to initiate a catalytic reaction) as the threshold temperature for the engine to reach when circulating oil through the engine. In contrast, claim 10 requires “determining whether a temperature of a catalyst—not the temperature of the engine—is less than a threshold temperature.” (Emphasis added).
Accordingly, Applicant submits that Dudar fails to teach an arrangement where a prelubrication pump is activated in response to a determination that the temperature of the catalyst is less than the threshold temperature. Applicant therefore submits that claim 10 and dependent claim 12 are allowable over Dudar, 
Examiner maintains the position of the previous Office Action.
The light off temperature of the catalyst, even if not necessarily the actual real-time temperature of the catalyst material itself, is still generally “a temperature of the catalyst”, as broadly claimed. In other words it is still a temperature associated with the catalyst and meets the limitation of the claim as very broadly recited.
In regard to claims 16-20, Applicant’s amendment overcomes the previous rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudar (US Pub No 2020/0063614).
In regard to claim 10, Dudar discloses a method for increasing a temperature of exhaust gas from an engine (While any pre-heat added to the engine will inherently add heat to the whole system, to include the exhaust, additionally, Examiner notes Paragraphs 0065 and 0068, where the measured “engine temperature” is the temperature of the exhaust catalyst.), comprising:
identifying an engine start request (for example, Paragraph 0066: “the immediately subsequent engine start may be indicated by the vehicle operator”);
determining whether a temperature of a catalyst is less than a threshold temperature (Paragraph 0065: “The threshold engine temperature may be pre-calibrated 
in response to determining that the temperature of the catalyst is less than the threshold temperature, activating a pre-lubrication pump (see Paragraphs 0067 and especially 0074: “Circulation of heated engine oil may increase engine temperature, thereby expediting catalyst light off causing reduction in cold start emissions. The oil pump energy consumption factor per degree warm up may be estimated”) to direct lubricant to a valve actuation system (see at least Paragraph 0065, the heated oil can be circulated to lubricated engine components, and see Paragraph 0031, wherein the components include a variable valve lift system, considered to generally be a “valve actuation system”); and
subsequent to activating the pre-lubrication pump, cranking the engine (for example see Paragraph 0077: “engine heating may be continued until the vehicle is started”, also see Fig 6 step 602 at time t6.
In regard to claim 12, Dudar discloses the method of claim 10, further comprising:
operating a pre-lubrication starter for a first duration (from t3 to U, see 610 in Fig 6);
determining whether the first duration is greater than a threshold duration (indirectly, based on oil pan temperature, but still inherently occurring after some period of time, see Paragraph 0086: “At time t4
in response to determining that the first duration is greater than the threshold duration, deactivating the pre-lubrication starter, the pre-lubrication starter coupled to the pre-lubrication pump (interrupted as disabling the mechanism that is driving the pump (i.e. the pump’s electric motor considered to be a “pre-lubrication starter”)); and
subsequent to deactivating the pre-lubrication starter (t6 being after L), cranking the engine (at step 602 at time t6).

Allowable Subject Matter
Claims 1-9 and 16-20 appear to contain allowable subject matter.
Claims 11 and 13-15 are objected to as being dependent upon a rejected base claim, but it appears that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.